Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Nina Reger on July 8, 2022.

2.	The application has been amended as follows: 
	
	In claim 1, preamble after “A method”, --for determining immune cell activation response to a pathogen-- has been inserted.
	In claim 1, step b), line 1 after “exposing the sample to one or more antigens of a pathogen”, --for a period of time sufficient to activate T cells-- has been inserted.
In claim 1, step b), line 2 after “pathogen is present in the sample, the one or more antigens activate”, “an immune” has been deleted and --a T cell-- has been inserted therefor.
In claim 1, step c), line 3 after “to at least one pathogen specific”, --T cell-- has been inserted.
In claim 1, step c), line 4 “immune” has been deleted and --responding activated T-- has been inserted therefor.
In claim 1, step c), line 5 after “cytokines and/or chemokines of the”, “immune” has been deleted and --responding activated T-- has been inserted therefor.
In claim 1, step d), line 2 after “one pathogen specific”, --T cell-- has been inserted; and then after “activation marker of the”, “immune” has been deleted and --responding activated T-- has been inserted therefor.
In claim 1, step e), line 3 after “characterized in that they are secreted from the”, “immune” has been deleted and --responding activated T-- has been inserted therefor.
In claim 1, step f), line 1 after “generating”, “an immune” has been deleted and --a responding T-- has been inserted therefor.
In claim 1, step g), line 1 after “administering to the patient a”, --pathogen specific-- has been inserted; and then after “therapeutic treatment for the” --infecting-- has been inserted.

	In claim 4, line 2 after “one or more antigens of”, “a” has been deleted and --the-- has been inserted therefor.

	Claims 5 and 6 have been cancelled.

In claim 48, line 2 after “pathogen specific”, --T cell-- has been inserted; and then after “activation marker”, “comprises a T cell activation marker” has been deleted and --is-- has been inserted therefor.

In claim 49, lines 1-2 after “The method of claim 1, wherein the”, “immune” has been deleted and --activated T-- has been inserted therefor; and then after “cell is”, “a T cell-- has been deleted.

In claim 50, line 3 after “specific”, --T cell-- has been inserted.

In claim 52, line 1 after “The method of claim 1, wherein the”, “immune” has been deleted and --activated T-- has been inserted therefor.
In claim 52, line 3 after “labeled antibodies that bind to the at least one pathogen specific”, --T cell-- has been inserted.
In claim 52, line 5 after “(FoxP3), wherein the”, “immune” has been deleted and --activated T-- has been inserted therefor.
In claim 52, line 6 after “detectably-labeled antibodies that bind to the at least one pathogen specific”, --T cell-- has been inserted.
In claim 52, line 7 after “selectin or CCR7, wherein the”, “immune” has been deleted and --activated T-- has been inserted therefor.
In claim 52, line 8 after “comprises detectably-labeled antibodies that bind to the at least one pathogen specific”, --T cell-- has been inserted.
In claim 52, line 11 after “(IL-2Rβ), or wherein the”, “immune” has been deleted and --activated T-- has been inserted therefor.
In claim 52, line 12 after “comprises detectably-labeled antibodies that bind to the at least one pathogen specific”, --T cell-- has been inserted.

In claim 56, lines 1-2 after “The method of claim 1, wherein the one or more”, --secreted-- has been inserted.
In claim 56, line 3 after “wherein the”, “immune” has been deleted and --activated T-- has been inserted therefor.
In claim 56, line 4 after “to step c) comprises detecting the labeled antibodies bound to the”, “immune” has been deleted and --activated T-- has been inserted therefor.
In claim 56, line 5 after “wherein the level of one or more”, --secreted-- has been inserted.

In claim 57, lines 1-2 after “The method of claim 1, wherein the one or more”, --secreted-- has been inserted; and then after “cytokines comprise IL-2, IL-6, and TNFα, and determining whether the”, “immune” has been deleted and --activated T-- has been inserted therefor.
In claim 57, lines 4-5 after “labeled antibodies bound to the”, “immune” has been deleted and --activated T-- has been inserted therefor; and then after “cells, and determining whether the level of one or more, --secreted-- has been inserted.

In claim 58, line 2 after “sufficient to activate the”, “immune” has been deleted and --responding activated T-- has been inserted therefor.

In claim 66, line 2 after “generates the”, “immune” has been deleted and --responding T-- has been inserted therefor.

In claim 68, preamble after “A method”, --for determining immune cell activation response to a pathogen-- has been inserted.
	In claim 68, step b), line 1 after “exposing the sample to one or more antigens of a pathogen”, --for a period of time sufficient to activate T cells-- has been inserted.
In claim 68, step b), line 2 after “pathogen is present in the sample, the one or more antigens activate”, “an immune” has been deleted and --a T cell-- has been inserted therefor.
In claim 68, step c), line 3 after “pathogen specific”, --T cell-- has been inserted; and then after “activation marker of the”, “immune” has been deleted and --responding activated T-- has been inserted therefor.
In claim 68, step c), line 4 after “antibody binds to one or more cytokines and/or chemokines of the”, “immune” has been deleted and --responding activated T-- has been inserted therefor.
In claim 68, step d), line 2 after “bound to the at least one pathogen specific”, --T cell-- has been inserted; and then after “activation marker of the”, “immune” has been deleted and --responding activated T-- has been inserted therefor.
In claim 68, step d), line 5 after “are secreted from the”, “immune” has been deleted and --responding activated T-- has been inserted therefor.
In claim 68, step e), line 1 after “generating”, “an immune” has been deleted and --a responding T-- has been inserted therefor.
In claim 68, step f), line 1 after “administering to the patient a”, --pathogen specific-- has been inserted; and then after “therapeutic treatment for the” --infecting-- has been inserted.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a method for determining adaptive immune cell activation response to a pathogen which comprises exposing the blood sample of a patient suspected of being infected by a pathogen, to one or more antigens of the pathogen for a period of time sufficient to activate T cells; wherein if infecting pathogen is present in the sample, the one or more antigens activate an immune response to the pathogen in the sample and responding activated T cells produce and secrete cytokines and/or chemokines. Thereafter, the blood sample is contacted with distinguishably-labeled first and second antibodies which specifically bind to pathogen-specific T cell activation marker of the responding activated T cells and cytokines and/or chemokines which are secreted from the responding activated T cells, respectively; and then subjected to multiparametric flow cytometric analysis so as to generate a responding T cell activation signature that is used to determine that the sample is infected with the pathogen and as a basis for pathogen-specific therapeutic treatment of the patient.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        

July 14, 2022